Citation Nr: 0610105	
Decision Date: 04/06/06    Archive Date: 04/13/06

DOCKET NO.  02-15 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for residuals of a head 
injury, to include a resultant mental condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1971 to March 1973.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a November 2001 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma, which determined 
that new and material evidence had not been received 
sufficient to reopen a previously denied claim for 
entitlement to service connection for residuals of a head 
injury with resultant mental condition.  In a September 1993 
decision, the Muskogee RO denied service connection for the 
residuals of a head injury with mental condition, relying 
largely on the fact that the veteran's service medical 
records and discharge examination showed no diagnosis of or 
treatment for head injury or mental condition while in 
service.  

In an April 2004, the Board reopened this matter, finding 
that lay statements from soldiers who had served with the 
veteran (regarding an inservice injury to the veteran's head) 
coupled with an April 2003 statement from a private physician 
(to the effect that the veteran's known defect in the left 
frontal lobe could be related to his history of an inservice 
head injury) constituted new and material evidence.  The 
Board remanded the case for additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In a May 2004 RO letter, the veteran was informed, among 
other things, that he should identify or provide records of 
any relevant treatment he received for residuals of a head 
injury to include a mental disorder.  In a May 2004 response, 
the veteran placed VA on notice that he was treated from 1976 
to 1977 by EB at a facility identified as the Fort Supply 
Mental Hospital.  The veteran stated that EB was deceased and 
that the named facility no longer exists, but he did not 
indicate whether this was a private facility.  VA did not 
attempt to obtain any additional information on these 
records.  As records of pertinent treatment for mental 
problems in the years shortly after service could support the 
veteran's assertion that he had an inservice head injury, and 
thus be potentially relevant to adjudication of this matter, 
attempts should be made to secure them, if possible.

The Board notes that a September 2005 addendum to a VA 
examination was recently received by the RO and forwarded to 
the Board.  This document was not considered by the RO when 
it last addressed the veteran's case and it is not noted in 
the November 2005 supplemental statement of the case (SSOC).   
The veteran has not waived initial RO consideration of the 
new evidence, and he is entitled to initial review by the 
agency of original jurisdiction (AOJ).  See Disabled American 
Veterans, et al. v. Secretary of Veterans Affairs, 327 F.3d 
1339, (Fed. Cir. 2003) (DAV)

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should contact the veteran 
and request that he supply additional 
details regarding treatment he 
reportedly received for mental problems 
in the 1970s by EB at the Fort Supply 
Mental Hospital.  If that health care 
provider is a non-VA facility, the 
veteran should be asked to return 
signed release forms allowing VA to 
assist him in obtaining any available 
records.  If records cannot be 
obtained, the RO should certify why 
such records are not obtainable.      

2.  After any records received are added 
to the claims file, or a negative reply 
is received, the RO should perform any 
additional development deemed appropriate 
and then readjudicate the claim of 
entitlement to service connection for the 
residuals of a head injury to include a 
mental condition.  Particular attention 
should be given to all additional 
evidence received since the last SSOC.  
If the claim remains denied, the veteran 
and his representative should be issued 
an appropriate SSOC and afforded the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
until he is notified.

The purposes of this remand are to meet due process 
considerations and ensure compliance with the guidelines of 
the Federal Circuit Court in DAV, supra.  The appellant has 
the right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


